








Exhibit 10.1




Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.


Amendment No. 1


This Amendment No.1 to Contract Number # ERI-MAS-02007 (the “Contract” or the
“Core Network Contract”) effective as of April 2, 2015 (“Amendment No.1
Effective Date”) is entered into by and between Ericsson Inc., a Delaware
corporation (“Ericsson”), with a place of business at 6300 Legacy Drive, Plano
TX 75024 and Globalstar, Inc., a Delaware corporation (“Globalstar”) with its
principal place of business 300 Holiday Square Blvd, Covington LA 70433 (each a
“party” and collectively the “parties”).


WHEREAS, the parties desire to amend the Contract to add and remove certain
hardware, software and services as described.
THEREFORE, the following changes and/or additions to the SOW are hereby agreed
to by the parties:
1. [*]
2. [*]
3. [*]
 
4. Except as amended hereby, the Contract will continue on in full force and
effect.


IN WITNESS WHEREOF, the parties to this Amendment No. 1 have caused their
authorized representatives to execute this Amendment No. 1.


ERICSSON INC.                GLOBALSTAR, INC.


By: /s/ Johan Westerberg            By: /s/ Paul A. Monte            


Name: Johan Westerberg            Name: Paul A. Monte            


Title: Vice President of Sales            Title: Vice President, Engineering &
Operations






